1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     MATTHEW HOUSTON,                                   Case No. 2:19-cv-01475-GMN-EJY
10                                     Petitioner,                     ORDER
             v.
11
      JERRY HOWELL, et al.,
12
                                   Respondents.
13

14          This court previously dismissed petitioner Matthew Houston’s pro se habeas

15   petition for failure to state a claim cognizable in federal habeas corpus, and judgment

16   was entered (ECF Nos. 11, 12).

17          Houston has again filed documents in this closed case; he has styled the latest

18   filings as a motion for recognition of cognizability in all cases and a motion/request for

19   leniency (ECF Nos. 16, 18). The court notes that the latest filings have brought to the

20   court’s attention the fact that Houston has had at least one other purported federal

21   habeas petition recently dismissed as frivolous (see, e.g., 2:19-cv-01360). The Nevada

22   Department of Corrections website indicates that he has been paroled, and his address

23   of record is a residence in Iowa. As with his previous motions these current motions are

24   denied as frivolous and moot.

25

26
27

28
                                                     1
1
           IT IS THEREFORE ORDERED that petitioner’s motion for recognition of
2
     cognizability (ECF No. 16) and motion/request for leniency (ECF No. 18) are both
3
     DENIED.
4
           IT IS FURTHER ORDERED that petitioner shall file no more motions in this
5
     closed case.
6

7          DATED: 4 December 2019.

8                                                  GLORIA M. NAVARRO
                                                   UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                               2
